200 S.W.3d 559 (2006)
Angela CARDWELL, Movant/Appellant,
v.
STATE of Missouri, Respondent/Respondent.
No. ED 87086.
Missouri Court of Appeals, Eastern District, Division Four.
September 5, 2006.
Mark Allen Grothoff, Columbia, MO, for Appellant.
Shaun J. Mackelprang, Lisa M. Kennedy, co-counsel, Jefferson City, MO, for Respondent.
Before ROY L. RICHTER, P.J., ROBERT G. DOWD, JR., J. and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Angela Cardwell (Appellant) appeals from the judgment of the trial court denying her Rule 29.15[1] motion to vacate judgment and sentence. We have reviewed the briefs of the parties and the record on appeal and find no error. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).
NOTES
[1]  All rule references are to Mo.R.Crim.P. (2005), unless otherwise indicated.